Rao, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
*390IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the involved merchandise consists of automobiles imported after the effective date of the Customs Simplification Act of 1956 (T.D. 54105), which are identified on the Pinal List published by the Secretary of the Treasury pursuant thereto (T.D. 54521), andaré accordingly subject to appraisement under Section 402a of the Tariff Act of 1930 as amended.
2. That on or about the dates of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale in the country of exportation for home consumption or for exportation to the United States.
3. That on or about the said dates of exportation, such or similar imported merchandise was not freely offered for sale for domestic consumption in the United States.
4. That the cost of production as defined in Section 402a (f) of the Tariff Act of 1930 as amended of the automobiles involved herein is as follows:
Matador Hi-Loader: appraised value less 12.83%, net packed
Matador Panel Van extra large: appraised value less 12.58%, net packed
Matador Panel Van standard: appraised value less 12.58%, net packed
5. That this appeal may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by said appeal for reappraisement and that such values are as follows:
For the Matador Hi-Loader, the appraised value, less 12.83%, net packed; for the Matador Panel Van extra large, the appraised value, less 12.58%, net packed; for the Matador Panel Van standard, the appraised value, less 12.58%, net packed.
Judgment will be entered accordingly.